     Case 2:19-cv-00877-JAD-GWF Document 4 Filed 06/20/19 Page 1 of 3




      SPENCER FANE LLP
      Mary E. Bacon (No. 12686)
 1    300 S. Fourth Street, Suite 950
      Las Vegas, NV 89101
 2    Telephone: (702) 408-3411
      Facsimile: (702) 408-3401
 3    E-mail: mbacon@spencerfane.com

 4    Attorneys for Defendant NPAS Solutions, LLC

 5                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 6
      LEISA WHITTUM, individually and on                    CASE NO: 2:19-cv-00877
 7    behalf of all and others similarly situated,
                                                       STIPULATION FOR EXTENSION OF
 8                        Plaintiff,                   TIME FOR NPAS SOLUTIONS, LLC
                                                           TO FILE A RESPONSE TO
 9                  v.                                     PLAINTIFF’S COMPLAINT
10    NPAS SOLUTIONS, LLC,                                         (FIRST REQUEST)
11                        Defendant.
12
            The parties, by and through their respective undersigned counsel, stipulate and agree
13
     that Defendant NPAS SOLUTIONS, LLC (“NPAS”) may have an additional fourteen (14)
14
     days, until and including July 8, 2019, to file a response to Plaintiff’s Complaint:
15
                   1. Defense counsel was recently engaged to handle this case and has not
16
                         completed its review of the relevant documents and its investigation of the
17
                         facts.
18
                   2. Plaintiff agreed to provide a fourteen (14) day extension to allow defense
19
                         counsel to an opportunity to meaningfully respond to Plaintiff’s
20
                         complaint.
21
                   3. Plaintiff and Defendant are the only parties to this action, so no other party
22
                         will be prejudiced by this stipulation.
23
                   4. This stipulation is made in good faith and not for purposes of delay.
24
            ///
25
            ///
26
     Case 2:19-cv-00877-JAD-GWF Document 4 Filed 06/20/19 Page 2 of 3




 1         For the foregoing reasons, the parties respectfully requests that the Court grant NPAS
 2   a fourteen (14) day extension, until and including July 8, 2019, to file its response to
 3   Plaintiff’s Complaint.
 4   Dated this 20th day of June, 2019.            Dated this 20th day of June, 2019.
 5
 6      /s/ Miles Clark ____________                  /s/ Mary E. Bacon
            KNEPPER & CLARK LLC                       SPENCER FANE LLP
 7                                                    Mary E. Bacon, Esq. #12686
              Matthew I. Knepper, Esq.
                                                      300 S. Fourth Street, Suite 950
 8               Miles N. Clark, Esq.                 Las Vegas, NV 89101
                Knepper & Clark LLC                   Attorneys for Defendant             NPAS
 9        5510 S. Fort Apache Rd, Suite 30            Solutions, LLC
10           Las Vegas, NV 89148-7700
        matthew.knepper@knepperclark.com
11          miles.clark@knepperclark.com
12       HAINES & KRIEGER, LLC
13             David H. Krieger, Esq.
              Haines & Krieger, LLC
14       8985 S. Eastern Avenue, Suite 350
               Henderson, NV 89123
15
          dkrieger@hainesandkrieger.com
16
                Attorneys for Plaintiff
17
18
19
20
21
22
23
24
25
26
                                            Page 2 of 3

                                                                                        PH 188111.1
     Case 2:19-cv-00877-JAD-GWF Document 4 Filed 06/20/19 Page 3 of 3




 1
 2
 3
 4
 5                             UNITED STATES DISTRICT COURT
 6                                    DISTRICT OF NEVADA
 7    LEISA WHITTUM, individually and on
      behalf of all and others similarly situated,
 8                                                     CASE NO: 2:19-cv-00877
                         Plaintiff,
 9                                                               PROPOSED ORDER
                    v.
10
      NPAS SOLUTIONS, LLC,
11
                         Defendant.
12
            Pursuant to this Stipulation of the parties and good cause appearing,
13
            IT IS ORDERED that NPAS SOLUTIONS, LLC may have a fourteen (14) day
14
     extension, until and including July 8, 2019, to file its response to Plaintiff’s Complaint.
15
16
            Dated this 21st
                       ____ day of June, 2019.
17
18                                                       United States
                                                         UNITED  STATESDistrict Court JudgeJUDGE
                                                                           MAGISTRATE
19
            Dated this 20th day of June, 2019.
20
21                                                   SPENCER FANE LLP
22
                                                     /s/ Mary Bacon
23                                                   Mary E. Bacon, Esq. #12686
                                                     300 S. Fourth Street, Suite 950
24                                                   Las Vegas, NV 89101
                                                     Attorney for Defendants
25
26
                                               Page 3 of 3

                                                                                          PH 188111.1
